UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank Fund As of 1-31-13 (Unaudited) Shares Value Common Stocks 96.6% (Cost $319,331,028) Financials 96.6% Commercial Banks 80.8 % 1st United Bancorp, Inc. 748,779 4,807,161 Ameris Bancorp (I) 456,946 6,059,104 Anchor Bancorp, Inc. (I)(V) 161,584 2,281,566 Bar Harbor Bankshares 95,308 3,364,372 BB&T Corp. 679,908 20,587,614 Bond Street Holdings Inc., Class B (I)(S) 12,609 240,958 Bond Street Holdings LLC, Class A (I)(S) 520,587 9,948,418 Bryn Mawr Bank Corp. 383,894 8,883,307 BSB Bancorp, Inc. (I) 208,976 2,664,444 Centerstate Banks, Inc. 602,986 5,336,426 Citizens Republic Bancorp, Inc. (I) 520,903 10,636,839 City Holding Company 65,330 2,468,821 Comerica, Inc. 165,668 5,692,352 Commerce Bancshares, Inc. 113,820 4,273,941 CU Bancorp (I) 157,366 1,852,198 Cullen/Frost Bankers, Inc. 377,308 22,219,668 East West Bancorp, Inc. 397,406 9,319,171 Eastern Virginia Bankshares, Inc. (I) 32,036 196,060 Evans Bancorp, Inc. 126,399 2,158,895 Fifth Third Bancorp 846,692 13,792,613 First California Financial Group, Inc. (I) 86,561 694,219 First Community Corp. 228,772 2,093,264 First Connecticut Bancorp, Inc. 16,859 237,038 First Horizon National Corp. 324,384 3,311,961 First Merchants Corp. 198,324 2,984,776 First Southern Bancorp, Inc., Class B (Florida) 140,985 888,206 FirstMerit Corp. 219,563 3,343,944 FNB Corp. 1,289,898 14,949,918 Glacier Bancorp, Inc. 410,433 6,394,546 Guaranty Bancorp (I) 192,179 399,732 Hancock Holding Company 464,181 14,027,550 Heritage Commerce Corp. (I) 712,266 4,636,852 Heritage Financial Corp. 141,015 1,992,542 Heritage Oaks Bancorp (I) 1,064,426 6,173,671 Independent Bank Corp. 661,869 20,511,320 M&T Bank Corp. 174,347 17,903,693 MB Financial, Inc. 482,638 10,796,612 Monarch Financial Holdings, Inc. 223,406 2,091,080 NewBridge Bancorp. (I) 350,132 2,247,847 Pacific Continental Corp. 318,618 3,501,612 Park Sterling Corp. (I) 1,383,680 7,859,302 Peoples Bancorp, Inc. 112,557 2,442,487 PNC Financial Services Group, Inc. 371,219 22,941,334 Prosperity Bancshares, Inc. 210,308 9,486,994 Regions Financial Corp. 1,148,066 8,931,953 Sandy Spring Bancorp, Inc. 100,205 1,989,069 Sierra Bancorp 260,000 3,239,600 Southern First Bancshares, Inc. (I) 96,428 926,675 Southwest Bancorp, Inc. (I) 257,823 3,302,713 State Bank Financial Corp. 174,754 2,789,074 Suffolk Bancorp (I) 16,367 226,356 Suffolk Bancorp (I) 150,319 2,037,375 1 Regional Bank Fund As of 1-31-13 (Unaudited) Shares Value Financials (continued) Sun Bancorp, Inc. (I) 914,227 $3,163,225 SunTrust Banks, Inc. 514,752 14,603,514 SVB Financial Group (I) 281,075 18,654,948 Talmer Bancorp, Inc. (I)(S) 1,609,719 13,220,347 Trico Bancshares 377,716 6,224,760 Trustmark Corp. 90,000 2,081,700 U.S. Bancorp 687,514 22,756,713 Union First Market Bankshares Corp. 266,473 4,657,948 United Bancorp, Inc. (I) 574,891 2,816,966 Washington Banking Company 130,863 1,843,860 Washington Trust Bancorp, Inc. 224,305 5,912,680 Wells Fargo & Company 664,165 23,132,867 WesBanco, Inc. 238,341 5,527,128 Westamerica Bancorp. 20,000 888,400 Wilshire Bancorp, Inc. (I) 1,037,847 6,372,381 Yadkin Valley Financial Corp. (I) 960,706 3,227,972 Zions Bancorporation 779,963 18,188,737 Diversified Financial Services 6.9 % Bank of America Corp. 1,779,390 20,142,695 JPMorgan Chase & Company 441,794 20,786,408 Thrifts & Mortgage Finance 8.9 % Berkshire Hills Bancorp, Inc. 386,034 9,342,023 Cheviot Financial Corp. 191,734 1,972,943 First Defiance Financial Corp. 262,030 5,366,374 First Financial Holdings, Inc. 355,656 5,388,188 Flushing Financial Corp. 235,254 3,726,423 Heritage Financial Group, Inc. 221,086 3,097,415 Home Federal Bancorp, Inc. 220,191 2,831,656 HomeStreet, Inc. (I) 224,021 5,649,810 MutualFirst Financial, Inc. 5,800 75,400 New York Community Bancorp, Inc. 215,662 2,879,088 Simplicity Bancorp, Inc. 200,414 2,889,970 Southern Missouri Bancorp, Inc. 93,660 2,241,284 WSFS Financial Corp. 148,312 6,743,747 Shares Value Preferred Securities 1.1 % (Cost $5,222,880) Financials 1.1% Commercial Banks 1.1 % First Citizens Bancshares, Inc., Series A (5.000% to 02/01/14, then 9.000% thereafter) (R) 24,962 4,199,606 First Southern Bancorp, Inc. (Florida), 5.000% 241 584,811 Taylor Capital Group, Inc., 8.000% 69,128 1,765,529 Shares Value Warrants 1.5% (Cost $7,139,498) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,317 1,449,712 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 843,690 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 254,674 2,483,072 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 299,795 3,625,771 2 Regional Bank Fund As of 1-31-13 (Unaudited) Shares Value TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 $249,567 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 42,877 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 157,496 Total investments (Cost $331,693,406)† 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Issuer, Acquisition Acquisition share share of Fund’s net description date cost amount amount assets Value as of 1-31-13 First Citizens Bancshares, Inc., Series A 12-17-12 $3,494,680 - 24,962 0.71% $4,199,606 Bought:24,692 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Notes to the Schedule of Investments. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $333,733,050. Net unrealized appreciation aggregated $250,213,894 of which $254,761,128 related to appreciated investment securities and $4,547,234 related to depreciated investment securities. 3 Regional Bank Fund As of 1-31-13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
